Dear Mr. Smith:
This is in answer to your letter asking whether a "senior judge" is entitled to any additional pay other than his retirement pay when he serves as a judge in any of the courts of Missouri.
Section 26, Article V, of the Constitution of Missouri, provides in part as follows:
         "3.  Any retired judge, associate circuit judge or commissioner, with his consent, may be assigned by the supreme court as a senior judge to any court in this state or as a special commissioner. When serving as a senior judge he shall have the same powers as an active judge."
It is a well-established principle of law in this state that the rendition of services by a public officer is deemed to be gratuitous unless compensation therefor is provided by statute. Becker v. St. Francois County,421 S.W.2d 779. We find no provision in the constitution or statutes of this state providing for compensation for a senior judge, when he serves in any court in this state, except the retirement compensation provided for by statute. It follows therefore that no payment can be made to such senior judges in addition to their retirement compensation.
We note that House Bill No. 922 was introduced in the first session of the 80th General Assembly and that such bill provided for payment for such senior judges during the period they actually serve on the various courts in the state of Missouri. However, House Bill No. 922 died in committee, and we deem it unnecessary to discuss the question of whether or not payment could be made to senior judges who served as judges of one of the courts of Missouri during the early months of 1979, if such bill had been passed.
Very truly yours,
                                  JOHN ASHCROFT Attorney General